TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 8, 2016



                                      NO. 03-15-00447-CV


     Appellant, Austin Capital Collision, LLC// Cross-Appellant, Barbara Pampalone

                                                 v.

      Appellee, Barbara Pampalone// Cross-Appellees, Austin Capital Collision, LLC
                                  and Eric Hinojosa




       APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on June 18, 2015. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Each party shall

bear their own costs relating to this appeal, both in this Court and in the court below.